
	
		I
		111th CONGRESS
		1st Session
		H. R. 4277
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Melancon (for
			 himself, Mr. Boustany,
			 Mr. Cao, and
			 Mr. Alexander) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Education to continue to
		  waive certain requirements in order to ease fiscal burdens in States affected
		  by Hurricane Katrina or Hurricane Rita.
	
	
		1.Extension of
			 authority
			(a)In
			 generalSection 105(b) of
			 subtitle A of title IV of division B of Public Law 109–148 (119 Stat. 2797) is
			 amended by striking 2009 and inserting 2010.
			(b)Effective
			 dateSubsection (a) shall
			 take effect as if enacted on September 30, 2009.
			
